Exhibit Subsidiaries of PHC, Inc. Percent Ownership Type of Business PHC of Michigan, Inc. 100% In patient psychiatric care North Point-Pioneer, Inc. 100% Out patient psychiatric care PHC of Virginia, Inc. 100% Substance abuse PHC of Utah, Inc. 100% Substance abuse PHC of Nevada, Inc. 100% Out patient psychiatric care Behavioral Health Online, Inc. 100% Internet services Wellplace, Inc 100% Contract support services Detroit Behavioral Institute, Inc 100% Youth residential psychiatric care Seven Hills Hospital, Inc. 100% In patient psychiatric care PRC III, Inc. 100% Clinical trials.No longer operating formerly held the assets of Pivotal Research Centers
